Exhibit 99.1 VELCERA October 27, 2011 Stephen B. Ratoff President, Chief Executive Officer NovaDel Pharma, Inc. 1200 Route 22 East, Suite 2000 Bridgewater, New Jersey 08807 RE:Settlement of Claims Arising Under June 22, 2004 Second Amendment to License and Development Agreement by and between NovaDel Pharma, Inc. (“NovaDel") and The Veterinary Company, Inc. n/k/a Velcera, Inc. ("Velcera") (the "Agreement") Dear Steve: This letter will memorialize the settlement reached between Velcera and NovaDel on October 21, 2011. Velcera hereby agrees to pay, within ten (10) days of the date of this letter, the sum of Two Hundred Fifty Thousand Dollars ($250,000.00) to NovaDel. This amount is being paid to NovaDel in full and final satisfaction of any amounts allegedly owed under this Agreement, including but not limited to any amounts allegedly owed under Article 4 therein. The parties expressly agree that Articles 4 and 5 of the Agreement as well as Section 8.2 are hereby deleted in their entirety and Velcera shall have no further payment obligation to NovaDel resulting from the licenses granted by NovaDel to Velcera under the Agreement. The parties further agree that the Agreement shall otherwise remain in full force and effect. Please evidence NovaDel's agreement to the foregoing terms and conditions by signing below where indicated. Sincerely, /s/ Dennis F. Steadman Dennis F. Steadman President and Chief Executive Officer ACCEPTED AND AGREED TO ON BEHALF OF NOVADEL PHARMA, INC. BY ON 11/2/11: /s/ Steven B. Ratoff President, Chief Executive Officer Cc:Manya Deehr, Esq. Velcera, Inc. 777 Township Line Road, Suite 170, Yardley, Pennsylvania 19067-5508 USA Phone 267-757-3600Fax 267-757-3601 www.velcera.com
